 

Case 7:19-cr-00018-EKD Document 12 Filed 03/26/19 Pa ce

 

RES OP ct .
ere a

 

  

    

—

   

 

IN THE
UNITED STATES DISTRICT COURT
FOR THE
WESTERN DISTRICT OF VIRGINIA
ROANOKE DIVISION

UNITED STATES OF AMERICA

Vv. : CaseNo. %721er\&

é

LINDA VO
AGREED STATEMENT OF FACTS

This Agreed Statement of Facts between the United States and the defendant, Linda
Vo (“Vo”), briefly summarizes the facts and circumstances surrounding the criminal conduct at
issue in this case. It does not contain all of the information obtained during the investigation and
applicable to an accurate Presentence Investigation Report and Sentencing Guidelines
Calculation. The Agreed Statement of Facts is not protected by proffer agreement or any other
agreement, and shall be wholly admissible at trial notwithstanding any rules or statutes to the
contrary, including buit not limited to, Federal Rules of Evidence 408 and 410 and Federal Rule
of Criminal Procedure 11.
Beginning on a date unknown, but no later than sometime in 2017 and continuing to

on or about August 13, 2018, in the Western District of Virginia, and elsewhere, the defendant,
LINDA VO, did knowingly and intentionally combine, conspire, confederate, and agree with
others, to possess with intent to distribute and to. distribute illegal narcotic controlled substarices,
including methamphetamine, crack cocaine and heroin.

Vo started distributing crack cocaine for Co-Conspirator One in the Roanoke Valley

sometime in 2016 or 2017. At first, Vo made deliveries of crack cocaine or picked up drug

fn ss tam enna mnt eOmneEaim ng gene rt
Case 7:19-cr-00018-EKD Document 12 Filed 03/26/19 Page 2of3 Pageid#: 28

a

money on behalf of Co-Conspirator One. Vo eventually developed her own regular customers
that she supplied with crack cocaine obtained from Co-Conspirator One. Vo frequently got
crack cocaine from Co-Conspirator One on credit. Vo also made deliveries of methamphetamine
and heroin on behalf of Co-Conspirator One, and she collected money from Co-Conspirator
One’s methamphetamine and heroin customers.

On August 13, 201 8, Co-Conspirator One asked Vo to transport a large amount of
methamphetamine to a customer located in the Afton, Virginia area. Vo agreed to drive the car
containing the Methamphetamine accompanied by Co-Conspirator Two. While driving north on
I-81 in Augusta County, Virginia, police officers stopped Vo for driving without a valid driver’s
license. The officers stibsequently recovered almost two kilograms of methamphetamine from
two plastic zip lock bags located in the trunk of Vo’s car. A chemical analysis conducted on August. -
30, 2018, by a Forensic Chemist at the Drug Enforcement Admijiistration Mid-Atlantic Laboratory
determined that the two plastic zip lock bags recovered from the trunk of Vo’s car contained a

total of 1,938.9 grams of 95% pure méthamphetamine or 1884.7 prams of pure

methamphetamine.

_ Seen and Agreed: °

Date: February R_ , 2019

 

Assistaht United States Attorney

 

 
Case 7:19-cr-00018-EKD Document 12 Filed 03/26/19 Page 3of3 Pageid#: 29

-

I have reviewed the above Agreed Statement of Facts with my attorney and I agree that it is true

and accurate.

’ Date: February \ , 2019

Linda Vi
a

Jie Turk, Esq. ao

Attorney for Defendant

 
